Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office Action is responsive to the communication issued on 12/14/21.
Claims 1-4, 6-7, and 21-33 are pending in the application.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-7, and 21-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to without significantly more. The claim(s) recite(s) a mental processing comprising:
identifying one or more characteristics of the property affecting water usage on the property; 
developing an irrigation management plan using the one or more characteristics for the property, see MPEP 2106.04.
  This judicial exception is not integrated into a practical application because the inclusion of a controller/central controller represent mere instructions to apply the abstract idea, MPEP 2106.05(f); the irrigation system is recited generally so as to generally link the abstract idea to the field of irrigation, MPEP 2106.05(f); monitoring is insignificant extra solution 
 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as the controller/central controller represent mere instructions to apply the abstract idea; and the monitoring represents insignificant extra solution activity, see MPEP 2106.05(d).
   Claims 2-4, 6-7, and 21-33 are rejected under the same rationale, see MPEP 2106.05(f-g), see also MPEP 2106.05(d).

   It is recommended to recite the equivalent control limitations discussed in the Interview Summary, 12/24/2021. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN D DUNN whose telephone number is (571)270-1645. The examiner can normally be reached M-Sat (10-8) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRIN D DUNN/Patent Examiner, Art Unit 2117